Per Curiam:

This is a grievance proceeding charging Fred Henderson Moore, an attorney, with professional misconduct concerning his real estate practice. The Panel concluded that the irregularities in the respondent’s title work constituted simple negligence and therefore recommended dismissal of the action. The Executive Committee found the respondent’s actions involved more than simple negligence and recommended the sanction of private reprimand.
Although we agree with the Executive Committee’s finding that more than simple negligence is involved, we disagree as to the appropriate sanction. The record before us indicates several instances of the respondent’s neglect concerning real estate title work for his clients. Such disregard constitutes neglect of a legal matter entrusted to him in violation of DR 6-101 (A) (3), and warrants imposition of a public censure.
Attorney Fred Henderson Moore stands publicly reprimanded by this Court in accordance with § 7A(3) of the Supreme Court rules on Disciplinary Procedure.